GIBBONS, Circuit Judge
(concurring).
I agree with the analysis of the issues in this case set forth in Judge Biggs’ opinion with one exception which in no way affects the outcome. It seems to me that the admitted policy of discrimination against married women, which antedated the enactment of 42 U.S.C. § 2000e-2 and which never operated against married men, together with the evidence establishing that a discriminatory policy continued to operate against the appellants who are married women after the passage of the Act, sufficiently establish that these married women were discriminated against on the basis of their sex. Thus, I do not agree that we must decide the cases on a theory different from that relied on by the district court.